Exhibit 10.1

 

OPTION AGREEMENT

This Option Agreement (this “Agreement”), dated as of May 10, 2007 (the
“Effective Date”), is made by and between Penn Treaty American Corporation, a
Pennsylvania corporation (the “Company”), and Patpatia & Associates, Inc., a
California corporation (the “Consultant”).

RECITALS

A.       The Company, through its insurance company subsidiaries, is a leading
provider of long-term care insurance (“LTC Insurance”) in the United States.

B.           The Consultant has extensive experience in assisting companies with
the design and implementation of growth strategies in the insurance marketplace.

C.           Subject to the terms and conditions set forth in a separate
consulting agreement by and between the Company and the Consultant (the
“Consulting Agreement”), the Consultant provides consulting services to the
Company (the “Services”) with the objective of increasing the distribution of
the Company’s LTC Insurance and other complimentary offerings to current and
potential customers.

D.           The Company has agreed to pay the Consultant, as additional
compensation for the Services and for other good and valuable consideration
described herein, options to purchase shares of the Company’s common stock and
other consideration on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

 

1.

Grant of Option.  

(a)          Subject to the limitations set forth in Section 1(b) below, as
additional consideration for the Consultant performing the Services, the Company
hereby grants to the Consultant an option to purchase 600,000 shares of the
Company’s common stock, par value $.10 per share (the “Common Stock”). The
options granted hereunder (each an “Option” and together, the “Options”) shall
vest according to the schedule set forth in Exhibit A attached hereto, subject
to the achievement by the Consultant of the performance objectives set forth in
Exhibit A attached hereto. The initial Option vesting date shall be referred to
herein as the “Option Grant Date” and shall be the date of Company shareholder
approval of the Options granted under this Agreement. The first vesting date
after the Option Grant Date shall be July 1, 2008 (the “Year 1 Vesting Date”).
The second vesting date after the Option Grant Date shall be April 1, 2009
(“Year 2 Vesting Date”). Each subsequent vesting date will be the anniversary of
the Year 2 Vesting Date (collectively, the vesting dates shall be referred to as
the “Vesting Dates” and each as a “Vesting Date”).

(b)          Notwithstanding the provisions of Section 1(a) above, the Option
grants hereunder are subject to the approval by the Company’s shareholders as
required by the rules and regulations of the New York Stock Exchange (“NYSE”).
The Company shall give the Consultant prompt written notice of such approval by
the Company’s shareholders not later than two business days following such
approval.

 

--------------------------------------------------------------------------------



2.            Option Price. With respect to all Options granted under this
Agreement, the purchase price to be paid, if such Options are exercised, shall
be the closing price of the Common Stock on the NYSE at the close of trading on
the Option Grant Date (the “Option Price”).

3.            Exercise of Option. The following provisions shall apply to
exercise of Options:

(a)          The Consultant shall exercise an Option by sending a notice of
election (the “Notice of Election”) to the Company substantially in the form
attached hereto and incorporated herein by reference. The Notice of Election
shall be in writing and shall be sent to the Company at the address and in the
manner set forth in Section 21 hereof (or to such other address of the Company
that is otherwise specified by the Company in the manner set forth in such
Section).

(b)          If exercised, an Option may be exercised as to some or all of the
Common Stock permitted under the Option (“Shares”). The Consultant shall not
have any right as a stockholder with respect to any Shares until the Consultant
is issued Shares pursuant to an exercise of the Options.

(c)          The Options may be exercised in whole or in part immediately upon
becoming vested for a period of 10 years from the Option Grant Date; provided,
however, that the date and time of the exercise of the Option shall be that day
and time when the Notice of Election is received by the Company in the manner
set forth in Section 21 hereof (the “Option Exercise Date”).

(d)          Payment for Shares shall be made in cash, by certified check
payable to the order of the Company, transfer of shares of common stock of the
Company or by such other mode of payment as the Company may approve. In
furtherance and not in limitation of the foregoing, the Consultant may exercise
an Option to purchase Common Stock on a net or cashless basis, such that,
without the exchange of any funds, the Consultant, upon exercise of an Option in
whole or in part, purchases that number of shares of Common Stock otherwise
issuable (or purchasable) upon exercise of the Option less that number of shares
of Common Stock having a Current Market Price (as defined in Exhibit B hereto)
at the time of exercise equal to the aggregate exercise price that would
otherwise have been paid by the Consultant upon the exercise of the Option.

(e)          Subject to the provisions of this Agreement, Consultant will become
obliged to purchase the Shares on the terms and conditions set forth in this
Agreement and the Notice of Election upon the receipt by the Company of a Notice
of Election in the manner set forth in Section 21 hereof.

(f)           Within five business days following the exercise of and payment
for an Option, or portion thereof, the Company or its agent shall issue or cause
to be issued to the Consultant, a certificate for the number of whole Shares to
which the Consultant is entitled. Any fractional Share to which the Consultant
would otherwise be entitled (and the amount representing such fractional Share)
shall be forfeited.

 

 

2

 

--------------------------------------------------------------------------------



(g)          Upon the exercise of an Option, the Company shall have the right to
(a) require the Consultant to remit to the Company an amount sufficient to
satisfy any federal, state and/or local withholding tax requirements prior to
the delivery or transfer of any certificate or certificates for such Shares or
(b) take whatever action it reasonably deems necessary to protect its interests
with respect to any federal, state or local withholding requirements, including
the right to deduct the amount required to be withheld from any payment of any
kind otherwise due to the Consultant. The Company may withhold delivery of any
Shares deliverable under subsection (f) above until the payments required under
this subsection (g) are satisfied.

(h)          The Shares issued pursuant to this Agreement may be either Shares
reacquired by the Company, including Shares purchased in the open market, or
authorized but unissued Shares. Any Shares subject to an Option which for any
reason expires or terminates unexercised, in whole or in part, or is not earned
in full may again be made subject to an Option. If an Option, terminates,
expires or is forfeited without having been exercised in full, such Option shall
not be considered to have been granted or issued with respect to the unexercised
portion.

 

4.

Additional Cash Payment

(a)          In the event that the Option grants under this Agreement are not
approved by the Company’s shareholders at the 2007 Shareholder Meeting (defined
in Section 10(b)(iv) below) but are approved by shareholders at a subsequent
meeting (or by action taken without a meeting), then in addition to the vesting
of Options on each Vesting Date occurring on and after the date the Option
grants under the Agreement have been approved by shareholders, the Company shall
pay the Consultant on each such Vesting Date an amount equal to the positive
price difference, if any, of the Option Price minus the closing price of the
Common Stock on the NYSE at the close of trading on the date of the 2007
Shareholder Meeting (the “Additional Cash Payment Closing Price”), multiplied by
the number of Options that vest on such Vesting Date (the “Additional Cash
Payment”).

(b)          In the event that the Option grants under this Agreement are not
presented to the Company’s shareholders for their approval on or prior to
December 31, 2007 but are approved by shareholders at a shareholder meeting held
after December 31, 2007 (or by action taken without a meeting), then the Company
shall pay to the Consultant the Additional Cash Payment; provided, however, the
Additional Cash Payment Closing Price shall be the closing price of the Common
Stock on the NYSE at the close of trading on December 31, 2007.

(c)          By way of illustration, if the Option grants under this Agreement
are presented to and approved by the Company’s shareholders on January 31, 2008
and the Additional Cash Payment Closing Price is $5.00 per share and the Option
Price is $6.00 per share, the amount due to the Consultant on the Year 1 Vesting
Date would be $100,000 (($6-$5) x 100,000) and the amount due to the Consultant
on each Vesting Date after the Option Grant Date would be an amount equal to the
product of $1 multiplied by the number of Options that vest on each such Vesting
Date.

(d)          No Additional Cash Payment under this Section 4 shall be owed in
the event that the Option grants under this Agreement are not approved by the
Company’s

 

 

3

 

--------------------------------------------------------------------------------



shareholders as provided in section 1(b) hereof or if the applicable Additional
Cash Payment Closing Price is higher than the Option Price.

 

5.

Registration Rights  

(a)          As soon as reasonably practicable after the Company is eligible to
register Shares on Form S-3, the Company shall use its commercially reasonable
efforts to (i) prepare and file with the SEC a registration statement on Form
S-3 covering the resale of the Shares, (ii) cause such registration statement
relating to the Shares to be declared effective by the SEC, and (iii) keep the
registration statement effective pursuant to Rule 415 at all times until such
date as is the earlier of (i) the date on which all of the Shares have been sold
and (ii) the date on which the Shares (in the opinion of counsel to the Company)
may be immediately sold to the public without registration or restriction
(including without limitation as to volume by each holder thereof) under the
1933 Act. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Section 5(a) with respect to the
Shares that the Consultant and any other holder of Shares shall furnish to the
Company such information regarding themselves, the Shares held by them and the
intended method of disposition of the Shares held by them as shall be reasonably
required to effect the registration of such Shares and shall execute such
documents in connection with such registration as the Company may reasonably
request.

(b)          Notwithstanding Section 5(a) above, if, at any time after the date
hereof until two (2) years following the date on which the Options have been
exercised in full, the Company proposes to file with the Securities and Exchange
Commission a registration statement under the Securities Act of 1933 (the “1933
Act”) on any form on which the Shares may be registered, the Company shall give
the Consultant written notice of its intention to file such registration
statement. If the Consultant so elects, by written notice to the Company given
within ten (10) business days after the receipt of such notice from the Company,
the Consultant may elect to have all or any portion of the Consultant’s Shares
registered by such registration statement (but the Company shall have no
obligation to cause or attempt to cause such registration statement to become or
remain effective.)

(c)          The registration referred to in Section 5(b) shall be accomplished
at the sole expense of the Company, except that the Consultant shall pay
whatever additional costs (including filing fees) are incurred by the Company
solely as a result of the inclusion of the Consultant’s Shares in the
registration statement.

(d)          If other securities being registered by such registration statement
are being sold publicly through one or more investment banking firms serving as
underwriters (the “Underwriters”), the Consultant, as a condition to including
its Shares on such registration statement, must agree to sell its Shares through
the Underwriters and to enter into the underwriting agreement agreed to by the
Company or otherwise agree, upon the request of the Underwriters, to defer the
public sale of the Consultant’s Shares for a period of one hundred twenty (120)
days following the effective date of the registration statement, provided that
the officers, directors and significant shareholders of the Company are so
bound. If the Underwriters, in arranging for the public sale of other securities
of the Company, reduce the number of securities initially proposed to be
registered by such registration statement, the number of the

 

 

4

 

--------------------------------------------------------------------------------



Consultant’s Shares to be registered by the registration statement shall be
reduced proportionately. The Company shall have no obligation to amend such
registration statement after it becomes effective to reflect subsequent events
and the Consultant will not make any sales in reliance on such registration
statement if it is no longer current.

(e)          Notwithstanding anything herein to the contrary, the Company shall
not be required to register any Shares if counsel for the Company opines that
such Shares may be sold publicly by the Consultant without registration under
the 1933 Act (including reliance on Rule 144 under the 1933 Act) and applicable
blue sky laws, or if the Company, at its expense, procures a “no action” letter
from the Securities and Exchange Commission indicating that the staff will take
no action if the Shares are publicly sold without registration.

(f)           If any Shares are registered, the Consultant and the Company will
enter into a customary cross indemnity agreement in form and substance
satisfactory to counsel for the Company and counsel for the Consultant by which
the Company will indemnify the Consultant against any liability arising under
the 1933 Act or otherwise relating to the registration statement, except to the
extent that liability arises in connection with information supplied in writing
to the Company by the Consultant or its agents expressly for use in the
registration statement, and the Consultant shall indemnify the Company in
connection with such latter information.

(g)          Shares shall include the shares of Common Stock issued in
connection with the exercise of an Option and any other securities issued as a
result of stock dividends, stock splits or other capital adjustments or
exchanges in connection with such shares of Common Stock.

6.            Adjustments. If the Company (i) pays a dividend in shares of
Common Stock or makes a distribution in shares of Common Stock, in either case
to holders of Common Stock, (ii) subdivides its outstanding shares of Common
Stock, (iii) combines its outstanding shares of Common Stock into a smaller
number of shares of Common Stock, or (iv) issues, by reclassification or
reorganization, other securities of the Company to all holders of Common Stock,
the Board of Directors of the Company shall cause an adjustment to be made in
the number of shares purchasable upon the exercise of the Options and the Option
Price so that the Consultant shall be entitled to receive the kind and number of
shares of Common Stock which the Consultant would have owned or have been
entitled to receive if the Options had been exercised immediately prior to any
such event or any record date with respect thereto. An adjustment made pursuant
to this paragraph shall become effective immediately after the effective date of
such event, retroactive to the record date, if any, for such event, and prompt
written notice thereof shall be given to the Consultant. In furtherance, and not
in limitation of, the foregoing, in the event any other shareholder of the
Company who provides services to the Company similar to those provided by the
Consultant shall at any time have rights or benefits that are more favorable
than the rights and benefits afforded to the Consultant under this Section 6
(including, but not limited to, price-based antidilution protections), then the
Company shall promptly grant to the Consultant rights and benefits that are no
less favorable than those afforded to such other shareholder, in form and
substance satisfactory to the Consultant. The Board of Directors shall have the
sole discretion to make additional adjustments that it reasonably deems

 

 

5

 

--------------------------------------------------------------------------------



equitable to prevent dilution or enlargement of the benefits intended to be
granted by this Agreement.

7.            Relationship of the Parties. The relationship of the Consultant to
the Company hereunder is that of independent contractor. Nothing herein shall be
deemed to create any partnership, association or joint venture between the
parties. Neither the Consultant nor its staff members shall be construed for any
purpose to be an employee subject to the control and direction of the Company or
any of its affiliates.

8.            Confidentiality. The Consultant shall not, during the term of this
Agreement or any time thereafter, disclose to any person the terms or contents
of this Agreement or any nonpublic technical or business information or data,
including, but not limited to, marketing philosophy and objectives, promotions,
markets, materials, financial information, technological developments, customer
and prospective customer lists, any information provided to the Consultant by
the Company with respect to the Consultant’s performance of the Services, and
any information in marketing plans of the Company (collectively, “Information”)
disclosed or furnished by the Company to the Consultant. All such Information
shall remain the property of the Company. Unless otherwise required by law or
judicial or regulatory process, all such Information shall be kept confidential
by the Consultant and may be used only in its performance under this Agreement
and the Consulting Agreement, unless the Information was previously known to the
Consultant without any obligation of confidentiality or is made public by the
Company, or becomes public knowledge through no fault of the Consultant. When in
tangible form, the Information shall be returned by the Consultant to the
Company upon request by the Company made not later than one year following the
termination or cessation of the Services.

9.            Securities Laws Compliance Procedures. The Consultant represents
and acknowledges that it is an “accredited investor,” as defined in Rule 501
under the Securities Exchange Act of 1933, and that (i) it knows, or has had the
opportunity to acquire, all information concerning the business, affairs,
financial condition and prospects of the Company which it deems relevant to
making a fully informed decision regarding the consummation of the transactions
contemplated hereby, (ii) it and its advisor(s) have had a reasonable
opportunity to ask questions of and receive information and answers from a
person or persons acting on behalf of the Company concerning the offering of the
Shares, and all such questions have been answered and all such information has
been provided to the full satisfaction of the undersigned; (iii) it is acquiring
the Shares solely for his own account as principal, for investment purposes only
and not with a present view to the resale, pledge or distribution thereof, in
whole or in part, and no other person has a direct or indirect beneficial
interest in such Shares, (iv) it is not entering into this agreement as a result
of or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, (v) it has access
to the Company’s latest proxy statement and financial statements filed with the
Securities and Exchange Commission, (vi) it has adequate net worth and means of
providing for its current financial needs and personal contingencies, is able to
bear the substantial economic risks of an investment in the Shares for an
indefinite period of time, has no need for liquidity in such investment and, at
the present time, could afford a complete loss of such investment, (vii) it has
such knowledge of, and experience in, business and financial matters so as to be
able to utilize the information made available in connection with the offering
of the Shares in order to evaluate the merits and risks of

 

 

6

 

--------------------------------------------------------------------------------



an investment in the Shares and to make an informed investment decision with
respect thereto and has carefully evaluated the risks of investing and (viii) it
has the capacity to protect his own interests in connection with a purchase of
Shares. Without intending any limitation on the generality of the foregoing, the
Consultant understands and acknowledges that neither the Company nor anyone
acting on its behalf has made any representations or warranties other than those
contained herein respecting the Company or the future conduct of the Company’s
business, and the Consultant has not relied upon any representations or
warranties other than those contained herein in the belief that they were made
on behalf of the Company.

This Agreement and the grant of Options and Shares shall be subject to all
applicable Federal and state laws, rules and regulations and to such approvals
by a government or regulatory agency as may be required. The Company represents
and warrants that no approvals by any person or entity (including, without
limitation, any government or regulatory agency) is required for the execution
and delivery of this Agreement and the performance by the Company of its
obligations hereunder, except for the approval of the Option grants hereunder by
the Company’s shareholders as provided in Section 1(b) above.

 

10.

Representations, Warranties and Covenants.

 

(a)

The Consultant represents, warrants and covenants:

(i)           that all requisite corporate proceedings have been taken to
authorize it to enter into and perform this Agreement and this Agreement
constitutes a valid and binding obligation of the Consultant;

(ii)          its entrance into this Agreement shall not cause a material breach
or be in material conflict with any other agreement or obligation of the
Consultant or any law or regulation applicable to it; and

(iii)        it has and will maintain all necessary licenses, permits and
approvals necessary to perform its obligations contemplated herein and in the
Consulting Agreement.

 

(b)

The Company represents, warrants and covenants:

(i)           that all requisite corporate proceedings have been taken to
authorize it to enter into and perform this Agreement and this Agreement
constitutes a valid and binding obligation of the Company;

(ii)          its entrance into this Agreement shall not cause a material breach
or be in material conflict with any other agreement or obligation of the Company
or any law or regulation applicable to it;

(iii)        it has and will maintain all necessary licenses, permits and
approvals necessary to perform its obligations contemplated herein and in the
Consulting Agreement; and

 

 

7

 

--------------------------------------------------------------------------------



(iv)         It will use its best efforts to convene a meeting of the Company’s
shareholders to take place on or before December 31, 2007 (the “2007 Shareholder
Meeting”) and will present the Options granted under this Agreement to its
shareholders for their approval at such meeting.

 

11.

Payment in Lieu of Option Grant.

(a)          In the event that the Option grants under this Agreement are not
approved by the Company’s shareholders on or before December 31, 2007, then,
pursuant to Section 1(b) hereof, the Options described herein shall not be
granted to the Consultant and the Company shall pay the Consultant the amounts
set forth in Section 11(b) through 11(h) below, subject to the limitation set
forth in Section 11(i) below. If the Option grants under this Agreement are
approved by the Company’s shareholders on or before December 31, 2007, then the
Company shall not be obligated to make any payments under this Section 11.

(b)          On December 31, 2007, the Company shall pay the Consultant
$450,000.

(c)          On July 1, 2008, the Company shall pay the Consultant $750,000 (the
“Year 1 Payment”), subject to adjustment as provided in paragraph 11(h).

(d)          On April 1, 2009, the Company shall pay the Consultant $750,000,
subject to adjustment as provided in paragraph 11(h).

(e)          On April 1, 2010, the Company shall pay the Consultant $750,000,
subject to adjustment as provided in paragraph 11(h).

(f)           On April 1, 2011, the Company shall pay the Consultant $900,000,
subject to adjustment as provided in paragraph 11(h).

(g)          On April 1, 2012, the Company shall pay the Consultant $900,000,
subject to adjustment as provided in paragraph 11(h).

(h)          Failure by the Consultant to achieve the Target Sales described in
Exhibit A attached hereto in any given year shall result in a proportionate
reduction in the amounts identified in paragraphs 11(c) through 11(g) payable to
the Consultant for that year. Sales generated by the Consultant above the Target
Sales described in Exhibit A attached hereto in any given year shall result in a
proportionate increase in the amounts identified in paragraphs 11(c) through
11(g) payable to the Consultant for that year. By way of illustration and not
limitation, if between April 1, 2007 and June 30, 2008 the Consultant generates
80% of Target Sales, the Consultant will receive 80% of the Year 1 Payment. If
between April 1, 2007 and June 30, 2008 the Consultant generates 120% of Target
Sales, the Consultant will receive 120% of the Year 1 Payment. Notwithstanding
the foregoing, in no circumstances shall the amount payable by the Company to
the Consultant under this Section 11 exceed $4,500,000, provided that, if the
Consultant exceeds the total Target Sales prior to April 1, 2012, the Company
will in good faith consider entering into an arrangement with the Consultant for
additional payments in lieu of option grants, subject to approval by the
Company’s Board of Directors. In addition, in no circumstances shall the Year 1
Payment exceed 125% of $750,000. In the event that prior to July

 

 

8

 

--------------------------------------------------------------------------------



1, 2008 the Consultant generates sales that exceed 125% of the Target Sales, the
proportionate increase in the Year 1 Payment in excess of 125% will accrue to
the payment due on April 1, 2009.

(i)           In the event that the Options granted under this Agreement are
approved by the Company’s shareholders at a shareholder meeting held subsequent
to December 31, 2007 (or by action taken without a meeting), then the Options
described on Schedule A the vesting date of which has not yet passed shall be
granted to the Consultant and the Company shall be relieved of any obligation to
pay the amounts set forth in Sections 11(b) through 11(g) which have not yet
become due.

 

12.

Indemnity.

(a)          The Consultant shall defend and indemnify the Company and its
affiliates, officers, directors, employees, successors and assigns and hold them
harmless from and against any and all liability, claims, damages, or losses
(including reasonable attorneys’ fees, costs, and expenses) to the extent
arising out of or resulting from: (i) any breach of a representation or warranty
made by the Consultant in this Agreement or any Notice of Election; or (ii) any
failure to comply with any covenant or obligation of the Consultant contained in
this Agreement or any Notice of Election.

(b)          The Company shall defend and indemnify the Consultant and its
affiliates, officers, directors, employees, successors and assigns and hold them
harmless from and against any and all liability, claims, damages, or losses
(including reasonable attorneys’ fees, costs, and expenses) to the extent
arising out of or resulting from: (i) any breach of a representation or warranty
made by the Company in this Agreement; or (ii) any failure to comply with any
covenant or obligation of the Company contained in this Agreement.

(c)          If any claim is asserted against a party for which the party is
entitled to indemnification under this Section, such party (the “Indemnified
Party”) will promptly notify the party required to pay the indemnification (the
“Indemnifying Party”) in writing of the assertion of the claim (but the failure
to provide such notice will not relieve the Indemnifying Party from any
liability the Indemnifying Party may have, except to the extent such failure
materially prejudices the Indemnifying Party). Unless otherwise agreed to by the
parties hereto, the Indemnifying Party will assume and direct the defense of
such claim, including the employment of counsel, and all fees and expenses
incurred in connection with defending or settling the claim will be borne solely
by the Indemnifying Party. The Indemnifying Party shall not settle any claim,
other than any settlement involving only the payment of monetary damages,
without the prior written consent of the Indemnified Party, which consent will
not be unreasonably withheld, conditioned or delayed. The Indemnified Party will
cooperate in all reasonable respects with the Indemnifying Party and such
attorneys in the investigation, trial and defense of the claim and any appeal
arising therefrom. All reasonable and documented costs and expenses incurred in
connection with an Indemnified Party’s cooperation will be borne by the
Indemnifying Party. In any event, the Indemnified Party shall have the right at
its own expense to participate in the defense of such claim.

 

 

9

 

--------------------------------------------------------------------------------



13.          Authority to Contract. Each party represents and warrants to the
other that the execution and delivery of this Agreement and the performance of
the provisions hereof have been duly authorized by all necessary action on its
part, that this Agreement has been duly and validly executed and delivered by
it, that this Agreement constitutes a valid and legally binding agreement
enforceable against it in accordance with its terms, and that neither the
execution and delivery of this Agreement nor the performance of the provisions
hereof constitute or will constitute a violation of any contract, indenture, or
other agreement or relationship to which it is a party or by which it is bound.

14.          Entire Agreement. This Agreement supersedes all prior oral or
written negotiations, understandings or agreements between the parties with
respect to the subject matter hereof. Except as otherwise set forth in this
Agreement and the Consulting Agreement there are no agreements, understandings,
commitments, representations, or warranties with respect to the subject matter
hereof. This Agreement and the terms, covenants and conditions set forth herein
shall inure to the benefit of and will be binding on the parties hereto and
their respective successors in interest and permitted assigns.

 

15.

Assignment; Change of Control.  

(a)          Subject to Section 15(b) hereof, neither the Company nor the
Consultant shall assign or subcontract its rights and obligations under this
Agreement without the prior written notice of the other party.

(b)          Notwithstanding Section 15(a) hereof, (i) the Company has the right
to assign this Agreement to a purchaser or group of purchasers of (A) a majority
of the Company’s Common Stock or (B) all or substantially all of the Company’s
assets (together, a “Change of Control Event”) and (ii) the Consultant may
assign its rights under this Agreement, subject to applicable federal and state
securities laws, and any Options granted hereunder, in whole or in part, to any
of its officers, directors, shareholders, employees and affiliates.

(c)          Subject to the conditions in Section 15(e), in the event of a
Change of Control Event between Vesting Dates, the Options due to vest on the
next two (2) Vesting Dates shall vest upon the date of shareholder approval of
the Change of Control Event (the “Closing Date”) or, at the option of the
Company, an earlier date. For example, if a Change of Control Event occurs prior
to the Year 1 Vesting Date, then upon the Closing Date the Options due to vest
on the Year 1 Vesting Date and the Year 2 Vesting Date shall vest; if a Change
of Control Event occurs after the Year 1 Vesting Date but prior to the Year 2
Vesting Date, then upon the Closing Date the Options due to vest on the Year 2
Vesting Date and the Year 3 Vesting Date shall vest; or if a Change of Control
Event occurs after the Year 2 Vesting Date but prior to the Year 3 Vesting Date,
then upon the Closing Date the Options due to vest on the Year 3 Vesting Date
and the Year 4 Vesting Date shall vest.

(d)          Subject to the conditions in section 15(e), in the event the
Company is obligated to make payments in lieu of option grants pursuant to
Section 11 of this Agreement and in the event of a Change of Control Event
between the payment dates set forth in Sections 11(b) through 11(g), the
payments due on the next two payment dates shall be paid to the Consultant upon
the Closing Date.

 

 

10

 

--------------------------------------------------------------------------------



(e)          Notwithstanding subsections 15(c) and 15(d) above, in the event of
a Change of Control Event between Vesting Dates or between payment dates
pursuant to Section 11, as the case may be, in which the purchaser of the
company’s Common Stock or acquirer of the company’s assets confirms in writing
its desire for the Consultant to continue to provide substantially the same
services under the Consulting Agreement following the Change of Control Event,
the Options due to vest on only the next Vesting Date (not the next two Vesting
Dates), or only the payment due on the next payment date pursuant to Section 11
(not the next two payment dates), shall vest or become due, as the case may be,
upon the Closing Date or, at the option of the Company, an earlier date.

(f)           In the event a Change of Control Event occurs prior to the 2007
Shareholder Meeting, the Company shall pay the Consultant on the Closing Date
the aggregate amount due under Sections 11(b), 11(c) and 11(d) of this
Agreement, provided that if the purchaser of the company’s Common Stock or
acquirer of the company’s assets confirms in writing its desire for the
Consultant to continue to provide substantially the same services under the
Consulting Agreement following the Change of Control Event, then the Company
shall pay the Consultant on the Closing Date the aggregate amount due under
Sections 11(b) and 11(c) of this Agreement.

16.          Amendment. This Agreement may not be amended, modified, waived or
canceled except by a writing signed by each party hereto.

17.          Counterparts; Facsimile Signatures. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which shall constitute one and the same instrument. This Agreement may be
executed with the signatures to be transmitted by facsimile. A facsimile
signature shall be treated for all purposes as an original signature.

18.          Severability. Each provision of this Agreement is intended to be
severable. If any provision hereof shall be determined by a court of competent
jurisdiction to be illegal or invalid for any reason whatsoever, such provision
shall be severed from this Agreement and shall not affect the validity of the
remainder of this Agreement, unless the essential purposes of this Agreement
would thereby be frustrated.

19.          No Waiver. No consent or waiver, express or implied, by either
party hereto of any term or provision of this Agreement, or of any breach or
default by the other party in the performance of its obligations hereunder shall
be valid unless in writing, and no such consent or waiver shall be deemed or
construed to be the consent or waiver by such party of any other term or
provision of this Agreement, or of any other breach or default by the other
party in the performance of its obligations hereunder. Failure on the part of
either party to object to any act or failure to act of the other party or to
declare the other party in default, irrespective of how long such failure
continues, shall not constitute a waiver by such party of its rights hereunder.

20.          Headings. The headings of the sections of this Agreement are
inserted for convenience of reference only and shall not in any manner affect
the construction or meaning of anything herein contained or govern the rights or
liabilities of the parties hereto.

 

 

11

 

--------------------------------------------------------------------------------



21.          Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and hand delivered, sent by registered
first class mail, postage pre-paid, or sent by nationally recognized express
courier service or by facsimile to the recipient party’s address set forth
below, or at such other address as either party shall provide to the other
party. Such notices and other communications shall be effective upon receipt if
hand delivered, five (5) days after mailing if sent by mail, the next business
day if sent by overnight courier and the date of delivery if sent by facsimile
and a confirmation is received.

If to the Company:

Penn Treaty American Corporation
3440 Lehigh Street
Allentown, PA 18103
Attention: Mr. William W. Hunt
Facsimile: (610) 967-6502

 

 

If to the Consultant:

Patpatia & Associates, Inc.
1803 Sixth Street
Suite A
Berkeley, CA 94710
Attention: Mr. Sunny Patpatia
Facsimile: (510) 559-7145

22.          Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
its conflict of laws principles.

[Signatures on the Following Page]

 

12

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

PENN TREATY AMERICAN
CORPORATION

PATPATIA AND ASSOCIATES, INC.

 

 

By: /s/ William W. Hunt
Name: William W. Hunt
Title: President and CEO

By: /s/ Balbir S. Patpatia
Name: Balbir S. Patpatia
Title: President and CEO

 

 

--------------------------------------------------------------------------------



EXHIBIT A

VESTING SCHEDULE

 

Date of Vesting

Vested Options

Target New Business
Long Term Care Insurance Sales through FA /
Affinity Channel
($ in MM)*

Immediate upon the Option Grant Date

60,000

 

0.0

 

Year 1 Vesting Date (July 1, 2008)

100,000

 

2.0

 

Year 2 Vesting Date (April 1, 2009)

100,000

 

21.1

 

Year 3 Vesting Date (April 1, 2010)

100,000

 

42.2

 

Year 4 Vesting Date (April 1, 2011)

120,000

 

85.2

 

Year 5 Vesting Date (April 1, 2012)

120,000

 

135.3

 

TOTAL

600,000

 

285.8

 

* Target New Business Long Term Care Insurance Sales through FA/Affinity Channel
includes issued and annualized new business sales through the Company’s
PersonaLTC™ program, EasyLTC™ program and other programs jointly developed and
agreed to by the Company and the Consultant.

The vesting schedule of Options stated above shall be subject to the following
adjustments:

 

1.

Failure by the Consultant to achieve the Target New Business Sales through
FA/Affinity Channel set forth in the above table (the “Target Sales”) in any
given year shall result in a proportionate reduction in the number of Options
issued to the Consultant for that year. *

 

2.

Sales generated by the Consultant above the Target Sales in any given year shall
result in a proportionate increase in the number of Options issued to the
Consultant for that year. In no circumstance, however, shall the number of
Options issued prior to the Year 1 Vesting Date exceed 125% of the number of
Options stated in the above table for that year. In the event that prior to the
Year 1 Vesting Date the Consultant generates sales that exceed 125% of the
Target Sales, the proportionate Options in excess of 125% will accrue to the
following year.**

In no circumstances shall the number of Options issued to the Consultant under
this Agreement exceed 600,000, provided that, if the Consultant exceeds the
total Target Sales prior to the Year 5 Vesting Date, the Company will in good
faith consider entering into an arrangement with the Consultant for additional
option grants, subject to approval by the Company’s Board of Directors and
shareholders.

 

--------------------------------------------------------------------------------



 

* Example:

If between April 1, 2007 and June 30, 2008 the Consultant generates 80% of
Target Sales, the Consultant will receive 80% of the Options eligible to be
received on July 1, 2008.

** Example:

If between April 1, 2007 and June 30, 2008 the Consultant generates 120% of
Target Sales, the Consultant will receive 120% of the Options eligible to be
received on July 1, 2008.

 

 

--------------------------------------------------------------------------------



EXHIBIT B

The “Current Market Price” per share of Common Stock on any date is:

(i)       if the Common Stock is not registered under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), then the Fair Market Value per
share of the Common Stock based upon the Fair Market Value of one hundred
percent (100%) of the Company if sold as a going concern and without regard to
any discount for the lack of liquidity or on the basis that the relevant shares
of the Common Stock do not constitute a majority or controlling interest in the
Company and assuming, if applicable, the exercise or conversion of all
“in-the-money” warrants, convertible securities, options or other rights to
subscribe for or purchase any additional shares of capital stock of the Company
or securities convertible or exchangeable into such capital stock; or

(ii)     if the Common Stock is registered under the Exchange Act, the average
of the closing prices per share of the Common Stock for thirty (30) consecutive
trading days commencing forty-five (45) trading days before the date in
question. The term “closing price” of the Common Stock on any day, as indicated
in the next day’s Wall Street Journal if so reported in the Wall Street Journal
(or if not reported in the Wall Street Journal, as reported by National
Quotation Bureau Incorporated or, if not so reported, by a nationally recognized
quotation service), shall be (A) the reported closing price (last sale price) of
the Common Stock on the principal stock exchange on which the Common Stock is
listed, (B) if the Common Stock is not listed on a stock exchange, the reported
closing price of the Common Stock on the principal automated securities price
quotation system on which sale prices of the Common Stock are reported, or (C)
if the Common Stock is not listed on a stock exchange and sale prices of the
Common Stock are not reported on an automated quotation system, the mean of the
final bid and asked prices for the Common Stock as reported by National
Quotation Bureau Incorporated if at least two (2) securities dealers have
inserted both bid and asked quotations for the Common Stock on at least five (5)
of the ten (10) preceding trading days. If none of the foregoing provisions are
applicable, the Current Market Price shall be determined in accordance with the
preceding clause (i) above. The term “trading day” shall mean (X) if the Common
Stock is listed on at least one stock exchange, a day on which there is trading
on the principal stock exchange on which the Common Stock is listed, (Y) if the
Common Stock is not listed on a stock exchange but sale prices of the Common
Stock are reported on an automated quotation system, a day on which trading is
reported on the principal automated quotation system on which sales of the
Common Stock are reported, or (Z) if the foregoing provisions are inapplicable,
a day on which quotations are reported by National Quotation Bureau
Incorporated.

The term “Fair Market Value” means the value (“Valuation”) obtainable upon a
sale in an arm’s length transaction to a third party under usual and normal
circumstances, with neither the buyer nor the seller under any compulsion to
act, with equity to both, as determined by the Board of Directors of the Company
(the “Board”) in good faith, which determination shall be described in a duly
adopted Board resolution certified by the Company’s Secretary or Assistant
Secretary. If the Board is unable to determine any Valuation, or if the holders
of at least fifty-one percent (51%) of all of the Shares then issuable under the
Options (collectively, the “Requesting Holders”) disagree with the Board’s
determination of any Valuation by written notice delivered

 

--------------------------------------------------------------------------------



to the Company within thirty (30) days after the determination thereof by the
Board is communicated to the holders affected thereby, which notice specifies a
majority-in-interest of the Requesting Holders’ determination of such Valuation,
then following a thirty day period in which Company and Requesting Holders shall
attempt to resolve the differences in the Valuation determination, the Company
and a majority-in-interest of the Requesting Holders shall select a mutually
acceptable investment banking firm of national reputation which has not had a
material relationship with the Company, the Consultant or any director or
officer thereof within the preceding two (2) years, which shall determine such
Valuation. Such investment banking firm’s determination of such Valuation shall
be final, binding and conclusive on the Company and the holders of all of the
Options issued hereunder and then outstanding. Any and all costs and fees of
such investment banking firm shall be borne 50% by the Company and 50% by the
Consultant.

 

--------------------------------------------------------------------------------



NOTICE OF ELECTION

The undersigned and Penn Treaty American Corporation (the “Company”) are parties
to that certain Option Agreement dated _________________. Pursuant to the terms
thereof, the undersigned hereby exercises its option to purchase ___________
shares of the common stock (the “Shares”) par value $0.10 per Share of the
Company.

Please register the Shares in the name of the undersigned and use the address
set forth herein as the registered address of the undersigned.

The undersigned represents and warrants to the Company that it (a) has been
advised and understands that the Shares may not be transferred without
compliance with all applicable Federal and state securities laws; and (b) has
had all material information about the Company’s business and financial
condition made available to him/her prior to exercise of the Option, and that it
was afforded the opportunity to ask questions of and receive answers from the
officers and directors of the Company with respect to the Company’s business
affairs and prospects.

The undersigned represents and warrants that it is acquiring the Shares for its
own account as principal for investment and not with a present view to resale or
distribution, and that it has such knowledge and experience in financial and
business matters as will enable it to evaluate the merits and risks of the
proposed investment in the Shares.

The undersigned understands that the Share certificate shall bear a restrictive
legend with respect to the transferability of the Shares.

______________________________

__________________________________
Name:

 

Address:

 

 

 

 